          Case 3:20-cr-00010-BTM Document 30 Filed 06/17/20 ..JPageID.78 Page 1 of 2
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT Co
                                           SOUTHERN DISTRICT OF CALIFORNIA                                     JUN I 7 2020
             UNITED STATES OF AMERICA
                                   v.
                RENE MARES-INZUNZA (1).
                                                                       Case Number: 3:20-CR-00010-BTM

                                                                    William R Burgener
                                                                    Defendant's Attorney
USM Number                         28856-198
• -
THE DEFENDANT:
X pleaded guilty to count(s)
D                                       1 ofthe Information

D was found guilty on count(s) ·
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                     Count
8: 1326 - Removed Alien Found In The United States (Felony)                                                                 I




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

D    Count(s)                                                 is          dismissed on the motion of the United States.
)({Assessment: $100.00 - Waived                                                              ·
     Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
    waived and remitted as uncollectible.
 D JVTA Assessment*:$

     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 IZl No fine               D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   June 17, 2020
                                                                   Date of Imposition of Sentence
        Case 3:20-cr-00010-BTM Document 30 Filed 06/17/20 PageID.79 Page 2 of 2
AO 245B (CASDRev. 1/19) Judgment in a Criminal Case

DEFENDANT:                RENE MARES-INZUNZA (1)                                                 Judgment - Page 2 of 2
CASE NUMBER:              3:20-CR-00010-BTM

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bu eau of Prisons to be imprisone
 15 months as to count 1
                                                             Hon. BARRY E        OWITZ
                                                             UNITED STATES DISTRICT JUDGE




 •     Sentence imposed pursuant to Title .8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at   -----,----- A.M. ·                         on   ___________________                              ___;,_


       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of ·
 •     Prisons:
       • · on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I haye executed this judgment as follows:

       Defendant delivered on                                            to
                                ------------                                  ---------------
at ______________ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL


                                    By                    DEPUTY UNITED STATES MARSHAL


                                                                                               3-:20-CR-0'0010-BTM' '
